Citation Nr: 1706779	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a right knee disorder, diagnosed to include arthritis.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from March 1965 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for PTSD and a right knee disorder. 

In May 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is of record.  

In October 2014, the Board granted service connection for anxiety disorder and 
alcohol dependency as secondary to service-connected anxiety disorder.  The Board also remanded for further development the issues of entitlement to service connection for peripheral vascular disease (PVD) of the right lower extremity, bilateral hearing loss, tinnitus, and a total disability rating based upon individual unemployability (TDIU), as well as the issues of entitlement to service connection for PTSD and a right knee disorder.  In a January 2016 rating decision of a Decision Review Officer (DRO), service connection for left ear hearing loss, tinnitus, and a TDIU was granted.  The RO issued an April 2016 Statement of the Case (SOC) as to the issues of entitlement to service connection for right ear hearing loss and PVD of the right lower extremity, however, the Veteran did not perfect an appeal as to those issues.  




FINDINGS OF FACT

1. The Veteran's right knee disorder has been diagnosed to include arthritis, the symptoms of which have existed continuously since separation from service.

2. The Veteran's PTSD is related to his in-service fall overboard and near drowning.


CONCLUSIONS OF LAW

1. The requirements for service connection for a right knee disorder, diagnosed to include arthritis, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.307. 3.309 (2016).

2. The requirements for service connection for PTSD are met.  38 U.S.C.A.            §§ 1101, 1110, 1111, 1112, 5103, 5107 (West 2002 & Supp. 2016); 38 C.F.R.       §§ 3.102, 3.159, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.             § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, any arthritis disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303 (b).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. § 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's PTSD is not such a chronic condition. 

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disorder

In a number of statements during the course of the appeal, and during his May 2014 Board hearing, the Veteran alleged that his right knee disorder relates to service in that he injured his right knee when he fell aboard ship, the White Heath.  He asserted that he was treated during service for his injury and that he has experienced progressively worse symptoms since that time.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis related to a right knee injury.  His service personnel records indicate that he was aboard a United States Coast Guard vessel, the White Heath.  

In as early as 1999, the Veteran complained of increased right knee symptoms and reported that he injured his knees 30 years prior, during service, and such may have involved ligament or cartilage injuries.  X-ray evidence revealed osteoarthritis of the right knee.

The Veteran refused to attend a June 2016 VA examination ordered by the Board to determine the etiology of his right knee disorder.

Although the Veteran's service treatment records do not document any treatment for right knee problems, the Board has considered that the Veteran reported that he was treated for his right knee injury at Brighton Marine Hospital and efforts by the RO to obtain such records have been futile.  In a December 2015 response, a facility existing in place of Brighton Marine Hospital confirmed that there were no records available. 

Moreover, the Veteran's statements regarding an in-service right knee injury and continued symptoms since, first reported during private treatment years prior to his claim for VA compensation, is sufficient, in and of itself, to show that his current right knee arthritis relates to service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau, 492 F. 3d 1372, 1377.  There is no evidence that the Veteran's competent statements are not credible and such are thus probative evidence in the current appeal.

Based on the forgoing, resolving all doubt in favor of the Veteran, there is probative evidence of a current right knee disorder, diagnosed to include arthritis, and probative evidence of in-service and continued right knee symptoms.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for a right knee disorder, diagnosed to include or arthritis, is warranted.
PTSD

In a number of statements during the course of the appeal, and during his May 2014 Board hearing, the Veteran alleged that his PTSD relates to service in that he slipped and fell overboard and nearly drowned when he was aboard the White Heath.  He asserted that he was afraid of the water prior to his fall and was rescued and told to return to work.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis related to falling overboard or PTSD symptoms; however, he was treated for acute anxiety reaction in April 1969.  As noted above, his service personnel records indicate that he was aboard a United States Coast Guard vessel, the White Heath.  

Private treatment records dated in December 2006 indicate that the Veteran was being followed for PTSD.  A December 2006 letter from the Department of Health and Human Services in Massachusetts indicates that the Veteran had been diagnosed with PTSD.  During private treatment in August 2007, the Veteran reported a history of falling overboard during service and complained of flashbacks related to such; the physician reported that the Veteran now presented with PTSD, listed with the appropriate diagnostic code.  In a September 2007 evaluation, the same physician again reported the Veteran's PTSD diagnosis.  In a December 2008 letter, the same physician reported that he believed that the Veteran's PTSD symptoms began after falling overboard and nearly drowning during service.  In a December 2009 letter, the same physician reported that he believed that the Veteran had all of the symptoms consistent with a diagnosis of PTSD and that the onset of such was related to his fall in 1967.  

While the physician did not provide a complete rationale for his opinion linking the Veteran's PTSD to his in-service near drowning, it is clear that the physician, familiar with the Veteran's pertinent clinical history as he was treating the Veteran, and clearly considered that the Veteran reported flashbacks of his in-service near drowning and his report of in-service psychiatric symptoms and concluded that the Veteran's PTSD was related to such.  There are no negative etiological opinions of record as to the Veteran's PTSD and his in-service near drowning. 

On VA examination in January 2011, the Veteran reported his pre-service, in-service, and post-service psychiatric history and described his in-service near drowning.  The examiner reported that the Veteran did not meet the criteria for a diagnosis of military-related PTSD, but that he had a specific phobia related to the in-service near drowning.  Significantly, the Board, in its October 2014 decision, granted service connection for anxiety disorder based on the Veteran's competent and credible, and thus probative account of his in-service fall overboard and near drowning, and the VA examiner's opinion that his anxiety disorder was related to such.  Washington, 19 Vet. App. 362, 368; Jandreau, 492 F. 3d 1372, 1377.

The RO originally denied service connection for PTSD in July 2007 based on the conclusion that the medical evidence of record did not include a diagnosis of PTSD that met all of the applicable diagnostic criteria.  In its April 2013 Supplemental SOC, the RO continued to deny the claim based on the VA examiner's January 2011 opinion that the Veteran did not meet the criteria for military-related PTSD.  However, a PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable diagnostic criteria, unless evidence shows to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  There is no indication that the Veteran's diagnoses of PTSD made during the course of the appeal were not made in accordance with such, and the private physician, in August 2007, specifically listed the appropriate diagnostic code for PTSD.  The VA examiner, in January 2011, did not discuss the impropriety of any prior PTSD diagnoses or discuss which applicable diagnostic criteria were lacking, save for a comment that the Veteran's reported in-service stressor was not related to the Veteran's fear of hostile military activity, such that the Veteran could not be diagnosed with PTSD at the time of the VA examination.  The Board thus finds that, pursuant to Cohen, the Veteran's PTSD diagnoses of record are valid. 

Based on the forgoing, resolving all doubt in favor of the Veteran, there is probative evidence of current PTSD, probative evidence of an in-service event wherein the Veteran fell overboard and nearly drowned, and probative evidence of a relationship between the Veteran's PTSD and his in-service near drowning.  The Board thus finds that service connection for a PTSD is warranted.


ORDER

Service connection for a right knee disorder, diagnosed to include arthritis, is granted.

Service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


